DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/15/2022 regarding claims 1-14 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 4, 7, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PG Pub. No. 2019/0246410) in view of Ly (US PG Pub. No. 2019/0159226).
	As per claim 1:
	Zhang teaches a method for sending discovery reference signals (DRSs) in an unlicensed-carrier scenario (see abstract: teaches a synchronization signal block (SSB) multiplexing and remaining material system information (RMSI) monitoring in new radio unlicensed (NR-U) networks. The method further includes the UE receiving an SSB configuring for a discovery signal detection window having a plurality of communication slots), the method comprising:
	configuring, by a base station, a DRS, wherein the DRS  (see paragraph [0072], discloses the base station configuring discovery reference signal (DRS) measurement timing configuration (DMTC) window before actually transmitting SSBs) comprises at least a synchronization signal/physical broadcast channel (SS/PBCH) block (SSB), a control resource set (CORESET) (see Figure 11, DMTC window comprise of SSBs and CORESET for each SSBs) and a physical downlink shared channel (PDSCH) (see Figure 7, paragraph [0087], said DMTC window 702 could comprise PDSCH in slot 0);
	determining, by the base station, a specified time window for sending the SSB (see paragraph [0090], the base station indicates a subset of SSBs as the actually transmitted SSBs. The base station may indicate the actually transmitted SSBs within the DMTC window via an SSB bitmap, please see paragraph [0091]);
	configuring, by the base station, at least one candidate SSB portion for sending the SSB in a time unit of the specified time window (see paragraphs [0078], [0079], the base station may indicate via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window), wherein a new candidate SSB position is configured in a time unit in which no candidate SSB position is defined in the specified time window (as shown in figure 6, for each slot of the DMTC window, each of the SSBs occupies a given position. For example, for slot 0, SSB0 and SSB1 each occupy a different position);
	and sending, by the base station, the DRS to a terminal (as indicated earlier in paragraphs [0078], [0079], the base station indicates via RMSI or RRC signaling for example, two SSBs to be transmitted per slot within the DMTC window).
	Zhang does not explicitly disclose wherein signals or channels in the DRS are limited to use a same subcarrier spacing (SCS).
	Ly teaches wherein signals or channels in the DRS are limited to use a same subcarrier spacing (SCS) (see paragraph [0030], discloses RMSI subcarrier spacing (SCS) and SSB SCS may be the same or different).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the subcarrier spacing (as disclosed in Ly) into Zhang as a way of enabling the UE to map the locations of the RMSI CORESET and SSBs (please see paragraph [0123] of Ly).
	As per claim 4:
	Zhang teaches a base station (see paragraph [0038], figure 2, base station 105), comprising:
	at least one processor (see Figure 2, controller/processor 240), in an unlicensed-carrier scenario (see abstract: teaches a synchronization signal block (SSB) multiplexing and remaining material system information (RMSI) monitoring in new radio unlicensed (NR-U) networks. The method further includes the UE receiving an SSB configuring for a discovery signal detection window having a plurality of communication slots):
	configure a discovery reference signal (DRS) (see paragraph [0072], discloses the base station configuring discovery reference signal (DRS) measurement timing configuration (DMTC) window before actually transmitting SSBs), wherein the DRS comprises a synchronization signal/physical broadcast channel (SS/PBCH) block (SSB), a control resource set (CORESET) (see Figure 11, DMTC window comprise of SSBs and CORESET for each SSBs) and a physical downlink shared channel (PDSCH) (see Figure 7, paragraph [0087], said DMTC window 702 could comprise PDSCH in slot 0);
	determine a specified time window for sending the SSB (see paragraph [0090], the base station indicates a subset of SSBs as the actually transmitted SSBs. The base station may indicate the actually transmitted SSBs within the DMTC window via an SSB bitmap, please see paragraph [0091]);
	configure at least one candidate SSB position for sending the SSB in a time unit of the specified time window (see paragraphs [0078], [0079], the base station may indicate via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window), wherein a new candidate SSB position is configured in a time unit which no candidate SSB position is defined in the specified time window (as shown in figure 6, for each slot of the DMTC window, each of the SSBs occupies a given position. For example, for slot 0, SSB0 and SSB1 each occupy a different position);
	and send the DRS to a terminal (as indicated earlier in paragraphs [0078], [0079], the base station indicates via RMSI or RRC signaling for example, two SSBs to be transmitted per slot within the DMTC window).
	Zhang does not explicitly disclose wherein signals or channels in the DRS are limited to use a same subcarrier spacing (SCS).
	Ly teaches wherein signals or channels in the DRS are limited to use a same subcarrier spacing (SCS) (see paragraph [0030], discloses RMSI subcarrier spacing (SCS) and SSB SCS may be the same or different).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the subcarrier spacing (as disclosed in Ly) into Zhang as a way of enabling the UE to map the locations of the RMSI CORESET and SSBs (please see paragraph [0123] of Ly).
	As per claim 7:
	Zhang teaches a method for receiving discovery reference signals (DRSs) in an unlicensed-carrier scenario (see abstract: teaches a synchronization signal block (SSB) multiplexing and remaining material system information (RMSI) monitoring in new radio unlicensed (NR-U) networks. The method further includes the UE receiving an SSB configuring for a discovery signal detection window having a plurality of communication slots), the method comprising:
	receiving, by a terminal from a base station, a DRS in a specified time window (see paragraphs [0078], [0079], the base station may indicate to the UE via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window),
	wherein the DRS window comprises a synchronization signal/physical broadcast channel (SS/PBCH) block (SSB), a control resource set (CORESET) (see Figure 11, DMTC window comprise of SSBs and CORESET for each SSBs) and a physical downlink shared channel (PDSCH) (see Figure 7, paragraph [0087], said DMTC window 702 could comprise PDSCH in slot 0),
	and wherein at least one candidate SSB position is configured for receiving the SSB in a time unit of the specified time window (see paragraphs [0078], [0079], the base station may indicate to the UE via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window. As shown in figure 6, for each slot of the DMTC window, each of the SSBs occupies a given position. For example, for slot 0, SSB0 and SSB1 each occupy a different position).
	Zhang does not teach wherein signals or channels in the DRS are received over a same subcarrier spacing (SCS).
	Ly teaches wherein signals or channels in the DRS are received over a same subcarrier spacing (SCS) (see paragraph [0030], discloses RMSI subcarrier spacing (SCS) and SSB SCS may be the same or different).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the subcarrier spacing (as disclosed in Ly) into Zhang as a way of enabling the UE to map the locations of the RMSI CORESET and SSBs (please see paragraph [0123] of Ly).
	As per claim 10:
	Zhang teaches a terminal (see paragraph [0041], figure 1, UE 115), comprising:
	at least one processor (see Figure 2, controller/processor 280) configured, in an unlicensed-carrier scenario (see abstract: teaches a synchronization signal block (SSB) multiplexing and remaining material system information (RMSI) monitoring in new radio unlicensed (NR-U) networks. The method further includes the UE receiving an SSB configuring for a discovery signal detection window having a plurality of communication slots), to:
	receive a discovery reference signal (DRS) from a base station in a specified time window (see paragraphs [0078], [0079], the base station may indicate to the UE via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window),
	wherein the DRS comprises a synchronization signal/physical broadcast channel (SS/PBCH) block (SSB), a control resource set, CORESET (see Figure 11, DMTC window comprise of SSBs and CORESET for each SSBs), and a physical downlink shared channel (PDSCH) (see Figure 7, paragraph [0087], said DMTC window 702 could comprise PDSCH in slot 0),
	and wherein at least one candidate SSB portion is configured for receiving the SSB in a time unit of the specified time window (see paragraphs [0078], [0079], the base station may indicate to the UE via higher layer signaling such as RMSI or RRC signaling two SSBs to be transmitted per slot within the DMTC window. As shown in figure 6, for each slot of the DMTC window, each of the SSBs occupies a given position. For example, for slot 0, SSB0 and SSB1 each occupy a different position).
Zhang does not teach wherein signals or channels in the DRS are received over a same subcarrier spacing (SCS).
	Ly teaches wherein signals or channels in the DRS are received over a same subcarrier spacing (SCS) (see paragraph [0030], discloses RMSI subcarrier spacing (SCS) and SSB SCS may be the same or different).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the subcarrier spacing (as disclosed in Ly) into Zhang as a way of enabling the UE to map the locations of the RMSI CORESET and SSBs (please see paragraph [0123] of Ly).
	As per claim 13:
	Zhang in view of Ly teaches a non-transitory computer readable medium storing instructions, which when executed by at least one processor of a base station, cause the at least one processor to perform method of claim 1 (Zhang, paragraph [0114], discloses computer-readable media for storing and executing instructions).
	As per claim 14:
	Zhang in view of Ly teaches a non-transitory computer readable medium storing instructions, which when executed by at least one processor of a terminal, cause the at least one processor to perform the method of claim 7 (Zhang, paragraph [0114], discloses computer-readable media for storing and executing instructions).
4.	Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ly and further in view of Liu (US PG Pub. No. 2020/0163076).
	As per claim 2:
	Zhang in view of Ly teaches the method of claim 1 with the exception of:
	wherein the DRS further comprises a channel state information reference signal (CSI-RS).
	Liu teaches wherein the DRS further comprises a channel state information reference signal (CSI-RS) (see paragraph [0043], discloses, the DRS may include CSI-RS and the DRS corresponds to SSB).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into both Zhang and Ly. The motivation for doing so would be to fulfil the QoS requirements for different services (please see paragraph [0003] of Liu).
	Claims 5, 8 and 11 are rejected in the same scope as claim 2.



5.	Claims 3, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ly and further in view of view of Zhang (US PG Pub. No. 2019/0037481), hereinafter referred to as Zhang’481.
As per claim 3:
Zhang in view of Ly teaches the method of claim 1 with the exception of:
wherein serial numbers of candidate SSB positions are numbered consecutively.
Zhang’481 teaches wherein serial numbers of candidate SSB positions are numbered consecutively (see paragraph [0038], discloses the SSB transmissions and the pattern of the SSB transmissions within the DMTC window may be predefined. The SSB may be associated with SSB index that is broadcast to the UE using PBCH. For example, for four SSB transmissions within the DMTC window, each of the SSB transmissions may be associated with a different SSB index (e.g. SSB0, SSB1, SSB2 and SSB3). Figure 4 shows SSB configurations such as 410 and 420 each comprising SSBs disposed next to each other and thus a consecutive arrangement).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the SSB pattern(s) (such as SSB burst) within a particular time frame as disclosed in Zhang’481 into both Zhang and Ly as a way of enhancing coverage enhancement or a beam sweeping procedure (please see paragraph [0035] of Zhang).
	Claims 6, 9 and 12 are rejected in the same scope as claim 3.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474